IN THE COURT OF APPEALS

                             AT KNOXVILLE             FILED
                                                         July 30, 1998

IN THE MATTER OF:                   )     C/A NO. 03A01-9804-JV-00119
                                                    Cecil Crowson, Jr.
     DESTINI JANE ISAACSON,         )                 Appellate C ourt Clerk
                                    )
     A minor under 18 years of age, )
                                    )
                                    )
                                    )
STACEY L. ISAACSON,                 )
                                    )     APPEAL AS OF RIGHT FROM THE
          Petitioner-Appellant,     )     LOUDON COUNTY JUVENILE COURT
                                    )
                                    )
v.                                  )
                                    )
                                    )
                                    )
MARK L. FENTON,                     )
                                    )     HONORABLE JOHN O. GIBSON,
          Respondent-Appellee.      )     JUDGE




For Appellant                          For Appellee

STANLEY F. LADUKE                      RONALD J. ATTANASIO
Knoxville, Tennessee                   Hurley, Sharp & Attanasio
                                       Knoxville, Tennessee




                            O P I N IO N




AFFIRMED AND REMANDED                                            Susano, J.

                                   1
               In this paternity case, the trial court granted the

putative father’s motion to dismiss.               In so doing, the court

stated that it “[did] not feel that a visit of ten...days by the

[respondent] to [Tennessee] would give this state the power to

require him to stand trial in this cause,” where service of

process was effected on him pursuant to T.C.A. § 20-2-214,1 the

Tennessee Long Arm Statute.             The petitioner appealed, contending

that the trial court erred in finding that it did not have in

personam jurisdiction over the respondent.



               In connection with this appeal, the petitioner-

appellant, Stacey L. Isaacson, filed a “Statement of the Evidence

and Proceedings” (“Statement”), apparently based upon a perceived

need to comply with Rule 24, T.R.A.P.2              That Statement contains

this introductory sentence:



               On October 8, 1997, there was a hearing upon
               the record: (1) Petitioner’s sworn Petition
               for Paternity, (2) issued Summons returned
               served, (3) Petitioner’s Return of Service
               Affidavit, (4) Respondent’s Motion to Dismiss
               for lack of personal jurisdiction, supporting
               Affidavit, and Brief.



      1
          T.C.A. § 20-2-214 provides, in pertinent part, as follows:

               (a) Persons who are nonresidents of Tennessee and
               residents of Tennessee who are outside the state and
               cannot be personally served with process within the
               state are subject to the jurisdiction of the courts of
               this state as to any action or claim for relief
               arising from:

                                    *      *   *

               (6) Any basis not inconsistent with the constitution
               of this state or of the United States;

                                    *      *   *

      2
       Since this case was disposed of “on the papers,” i.e., pursuant to the
summary judgment procedure, there was no need to file a transcript or
statement of the evidence.

                                           2
It is clear from Ms. Isaacson’s Statement that the trial court

did not hear any oral testimony.          The Statement is basically a

recitation of counsel’s arguments; however, it does contain the

following comments describing the material considered by the

trial court:



            The [trial judge] listened to the statements
            and arguments from both attorneys and
            interrogated both attorneys. He referred to
            the Petition for Paternity and attached
            Paternity testing results, which were
            considered as evidence; the geographical
            history of the Petitioner, Respondent, and
            child; that the Petitioner, Respondent, and
            child lived in North Carolina; that the
            laboratory results indicated Respondent was
            the father of the child; and that Respondent
            spent ten (10) days in Tennessee when he
            visited the child.



            In ruling on the respondent’s motion, the trial court

obviously considered “matters outside the pleadings.”             See Rule

12.03, Tenn.R.Civ.P.      Thus, we treat the decree below as one for

summary judgment.     Id.   The issue before us is the same as the

issue before the trial court:        Does the record reflect undisputed

material facts conclusively establishing the respondent’s defense

that the trial court lacked in personam jurisdiction over him?

See Byrd v. Hall, 847 S.W.2d 208, 215 n.5 (Tenn. 1993).             The

respondent, as the moving party, had the burden of presenting

facts, admissible in evidence,3 to make out the ground of his

motion.   Id.



      3
       The facts do not have to be in admissible form. See Byrd v. Hall, 847
S.W.2d 208, 215-16 (Tenn. 1993). Thus, while a verified petition and
affidavit are not admissible as such, the material set forth in those
documents can be considered on summary judgment if the person testifying under
oath, in each instance, is competent to testify to those facts in court.

                                      3
            The child in question -- Destini Jane Isaacson (DOB:

March 25, 1987) -- was conceived outside the State of Tennessee.

She was born in Denver, Colorado.         After that, she lived with her

mother -- the petitioner -- in the following states, in the order

shown: in Arizona, Alaska, North Carolina, Texas, again in

Alaska, and finally in Loudon County, Tennessee.            She moved to

the last location in February, 1996.



            In the April/May, 1996, time frame, the parties and

their child submitted to tests, apparently in the State of North

Carolina, that led to the issuance of a Paternity Evaluation

Report by Genetic Design, Inc., of Greensboro, North Carolina.

That report reflects that the probability of respondent’s

paternity is 99.98%.4



            The verified paternity petition filed by Ms. Isaacson

indicates that the respondent’s “last known address

[was]...Shelton, Washington.”        The petition also states that the

respondent “spent ten...days in Loudon County, Tennessee, during

May and June of 1997, during his visitation with the child.”



            The respondent submitted his affidavit in support of

his motion.    That affidavit contains the following statements:



            That I am over eighteen (18) years of age and
            have personal knowledge of all matters stated
            herein.

            That I have visited the State of Tennessee on
            one (1) occasion, that being in May/June of

      4
       Since the Paternity Evaluation Report is admissible, see T.C.A. § 24-7-
112(b)(2)(A), we have considered it to the extent that it is relevant to the
question now before us.

                                      4
            1997 for a period of approximately eight (8)
            days.

            That during my stay I also visited Atlanta,
            Georgia for approximately two (2) days.

            Other than the single brief visit set forth
            above, I have not had any contact with the
            State of Tennessee.



The petitioner did not file any further material in response to

the respondent’s affidavit.



            We must decide if the respondent’s one visit to

Tennessee is sufficient to permit a Tennessee court to exercise

personal jurisdiction over him in this paternity case.



            The petitioner contends that the respondent’s one visit

is a sufficient contact with the State of Tennessee to permit the

Loudon County Juvenile Court to exercise in personam jurisdiction

over him.    She relies upon that portion of the Tennessee Long Arm

Statute that authorizes a court of this state to exercise

personal jurisdiction over a defendant “as to any action or claim

for relief arising from:...(6) [a]ny basis not inconsistent with

the constitution of this state or of the United States;...”,

T.C.A. § 20-2-214(a)(6).    She also relies upon the following

language of T.C.A. § 36-2-307(b), which is a part of the

paternity statutes:



            Any minimum contact relevant to a child being
            born out of wedlock that meets constitutional
            standards shall be sufficient to establish
            the jurisdiction of the courts of Tennessee
            over the parents for an action under this
            chapter.



                                  5
          The law regarding personal jurisdiction is stated in

capsule form in the Supreme Court case of Landers v. Jones, 872
S.W.2d 674 (Tenn. 1994):



          Personal jurisdiction of non-resident
          defendants may be obtained by service of
          process under the Tennessee Long Arm Statute
          (Tenn.Code Ann. § 20-2-214(a)) if, and only
          if, the non-resident defendant has such
          minimum contacts with this state that
          maintenance of the suit does not offend
          “traditional notions of fair play and
          substantial justice.” International Shoe Co.
          v. Washington, 326 U.S. 310, 316, 66 S. Ct.
154, 158, 90 L. Ed. 95 (1945); J.I. Case Corp.
          v. Williams, 832 S.W.2d 530, 531 (Tenn.
          1992).



Landers, at 675.     While T.C.A. § 36-2-307(b), as quoted in

pertinent portion above, was enacted subsequent to the Landers

case, it is clear that it does not, and could not, expand the in

personam jurisdiction of our courts beyond the constitutional

boundary set forth in Landers.



          The requirement that there be minimum contacts between

a defendant and the forum protects an individual’s liberty

interest in not being subjected to the binding judgment of a

forum with which he or she has established no meaningful

contacts, ties, or relations.     Burger King Corp. v. Rudzewicz,

471 U.S. 462, 471-72, 105 S. Ct. 2174, 2181-82 (1985).



          As previously indicated, the petitioner in this case

relied upon T.C.A. § 20-2-214(a)(6) to obtain service of process

on the respondent.    This code section expands the jurisdiction of

Tennessee’s courts to the full extent permitted by the due

                                   6
process requirements of Article I, Section 8 of the Constitution

of Tennessee and the Fourteenth Amendment to the United States

Constitution.    Shelby Mutual Insurance Co. v. Moore, 645 S.W.2d
242, 244-45 (Tenn.App. 1981).



          The adequacy of a nonresident’s contacts with the forum

must be assessed on a case-by-case basis to determine whether the

requisite circumstances are present.    Kulko v. Superior Court,

436 U.S. 84, 92, 98 S. Ct. 1690, 1697 (1978) and Smith v. Smith,

254 Ga. 450, 330 S.E.2d 706, 709 (1985).    This analysis is not to

be undertaken in a mechanical fashion; rather, it must focus

primarily on the defendant, the forum, and the nature of the

litigation.     Helicopteros Nacionales de Columbia, S.A. v. Hall,

466 U.S. 408, 414, 104 S. Ct. 1868, 1872 (1984); Calder v. Jones,

465 U.S. 783, 788, 104 S. Ct. 1482, 1486 (1984); and Shaffer v.

Heitner, 433 U.S. 186, 204, 97 S. Ct. 2569, 2580 (1977).



          It is the quality and nature of a defendant’s contacts

with the forum that are important, not the latter’s contacts with

the plaintiff or the plaintiff’s contacts with the forum.

International Shoe Co. v. Washington, 326 U.S. 310, 319, 66 S. Ct.
154, 160 (1945); Smith v. Smith, 254 Ga. 450, 330 S.E.2d 706, 709

(1985); Basler v. Nelson, 633 S.W.2d 491, 493 (Tenn.App. 1982).

Considerations such as (a) the burden on the nonresident

defendant, (b) the interest of the forum state in applying its

own law, (c) the plaintiff’s interest in obtaining convenient and

effective relief, (d) the interstate judicial system’s interest

in obtaining the most efficient resolution of controversies, and

(e) the various states’ shared interest in furthering substantive

                                   7
social policies are secondary.   World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 292-94, 100 S. Ct. 559, 564-65 (1980) and

Schilz v. Superior Court, 144 Ariz. 65, 695 P.2d 1103, 1107

(1985).



          While a plaintiff’s residence in the forum state may

enhance the defendant’s own contacts, Keeton v. Hustler Magazine,

Inc., 465 U.S. 770, 780, 104 S. Ct. 1473, 1481 (1984), the

plaintiff’s actions alone will never be sufficient to establish

minimum contacts between the defendant and the forum state.

Thus, a plaintiff cannot, by some unilateral action, confer

jurisdiction over a nonresident defendant when minimum contacts

between the defendant and the forum are absent.   Kulko v.

Superior Court, 436 U.S. 84, 93-94, 98 S. Ct. 1690, 1697-1698

(1978); Hansen v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228,

1239-40 (1958); Schilz v. Superior Court, 144 Ariz. 65, 695 P.2d
1103, 1107 (1985); Goldenhersh v. Febrey, 711 P.2d 717, 719

(Colo.App. 1985); and Barnhart v. Madvig, 526 S.W.2d 106, 108-09

(Tenn. 1975).



          A single act by a nonresident defendant may be

sufficient to create a substantial connection between the

defendant and the forum state.   McGee v. International Life

Insurance Co., 355 U.S. 220, 223, 78 S. Ct. 199, 201 (1957).

However, a single or occasional act will not suffice as a minimum

contact if the nature of the act and the circumstances

surrounding its commission create only an attenuated affiliation




                                 8
with the forum state.    Burger King Corp. v. Rudzewicz, 471 U.S.
462, 475 n. 18, 105 S. Ct. 2174, 2184 n. 18 (1985).



          In this case, we are dealing with a solitary visit to

Tennessee.    As the petitioner points out, it is a reasonable

inference from the facts before us that when the respondent

visited this state, he knew that there was a strong probability

that the petitioner’s child was his; but this does not change the

fact that we are dealing with only one visit.



          We have held that visits to this state to exercise

visitation are not sufficient to vest a court with in personam

jurisdiction over a nonresident defendant in a situation where a

plaintiff is attempting to domesticate and/or enforce a foreign

divorce judgment in this state.        See Miller v. Miller, 1987 WL
15143 (Tenn.App. at Nashville, August 5, 1987); Turner v. Turner,

1994 WL 677592 (Tenn.App. at Jackson, December 6, 1994).        This is

somewhat analogous to a paternity case in that both actions seek

to impose personal obligations on a parent.



             We find and hold that the respondent’s one short visit

to Tennessee, standing alone, does not satisfy the constitutional

requirement of minimum contacts.        We accept as true -- because it

is not controverted in the record -- that this is the only

contact that the respondent had with this state.        Obviously, the

underlying basis for this paternity action -- the alleged

fathering of the child in question -- did not arise out of this

solitary, post-birth contact.     As far as we know, there was

nothing more to the visit than appears on the face of the record,


                                   9
i.e., the respondent came to this state, visited the subject

child to an extent not shown in the record, and then visited

Atlanta for two days as a part of the trip to Tennessee.      If

there was more to the respondent’s visit to Tennessee than

appears from the verified petition and the respondent’s

affidavit, it was the petitioner’s responsibility to come forth

with these facts once the respondent presented verified facts to

support his claim that the trial court lacked in personam

jurisdiction over him.   Byrd, 847 S.W.2d at 215.



          We believe that the respondent’s contact with Tennessee

is an “attenuated affiliation” with this state.      See Burger King

Corp., 471 U.S. 462, 475 n. 18.    We cannot say that the

respondent’s contact is such that this Washington State resident

could have or should have “reasonably anticipate[d] being haled

into court” in Tennessee.   See World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. at 297.



          We find no error in the grant of summary judgment in

this case.



          Accordingly, the judgment of the trial court is

affirmed with costs on appeal taxed to the appellant.       This case

is remanded to the trial court for collection of costs assessed

below, pursuant to applicable law.



                                       __________________________
                                       Charles D. Susano, Jr., J.




                                  10
CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
William H. Inman, Sr.J.




                           11